Opinion issued August 25, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00226-CV
———————————
cedyco
corporation, Appellant
V.
frost
national bank and irwin h. palchick, d/b/a beauty signature group, Appellees

 

 
On
Appeal from the 61st District Court 
Harris County,
Texas

Trial
Court Cause No. 1985-46357A
 

 
MEMORANDUM OPINION
          Appellant, Cedyco Corporation, has neither established indigence nor paid all the required
fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t Code Ann. §§
51.207, 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2010) (listing
fees in court of appeals); Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of
appeals).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.